Citation Nr: 0412534	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  94-26 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 70 percent 
for schizoaffective disorder, bipolar type.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to December 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which continued the veteran's disability rating at 70 
percent for schizophrenia.  The veteran's claims file has 
since been transferred to St. Petersburg, Florida.  In March 
1998, the Board remanded the veteran's case to the RO for 
further evidentiary development.

The Board notes that in June 1994, the veteran requested a 
hearing before a Member of the Board at the RO.  In May 1996, 
the RO informed the veteran he was scheduled for such a 
hearing in June 1996.  The veteran did not appear for his 
hearing.  Repeated attempts to locate the veteran and 
schedule his hearing have met with a lack of response from 
the veteran.


FINDINGS OF FACT

1.  Entitlement to a rating in excess of 70 percent for 
schizophrenia cannot be established without a current VA 
examination.

2.  Good cause for the veteran's failure to respond to the RO 
and report for examinations which VA attempted to schedule 
has not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for 
schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.125, 
4.126, 4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1996) 
(effective prior to Nov. 7, 1996); 38 C.F.R. §§ 4.126, 4.130, 
DCs 9411, 9440 (2003) (effective Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In March 1991, the RO reduced the veteran's disability rating 
for schizophrenia from 100 to 70 percent.  It based this 
decision on how the veteran's non-service-connected 
alcoholism affected his behavior.  This rating was confirmed 
and continued in April 1991.

A September 1991 VA Discharge Summary shows the veteran was 
diagnosed with acute exacerbation of undifferentiated 
schizophrenia, alcohol dependence, possible schizoaffective 
disorder, a seizure disorder, and gastritis.  The veteran 
reported auditory hallucinations.  He was admitted due to 
intoxication and needing a place to stay.  He reported 
feeling depressed.  The veteran was first admitted to 
detoxification, and was then transferred to psychiatry and 
given medication.

A separate September 1991 VA Discharge Summary shows the 
veteran was admitted with diagnoses of alcohol dependence, 
alcohol intoxication, schizophrenia residual, a seizure 
disorder due to alcohol withdrawal, and right ulnar nerve 
palsy.  An October 1991 VA admission report indicates the 
veteran was admitted at that time with a diagnosis of being 
alcoholic and in need of detoxification.  He was released 
after four days.

In a December 1991 decision, the Social Security 
Administration found the veteran disabled as of June 1981.  
The primary diagnosis was schizophrenia and the secondary 
diagnosis was alcoholism.

The RO confirmed the veteran's 70 percent disability rating 
in actions of January and April 1992.

A May 1992 VA inpatient report indicates the veteran was 
admitted for 17 days with diagnoses of schizophrenia, chronic 
and undifferentiated, and episodic alcohol dependence.  The 
veteran had a history of alcohol abuse and auditory 
hallucinations and reported both auditory and visual 
hallucinations upon admission.  Upon discharge, the veteran 
was sober and alert, but showed involuntary movements of the 
extremities as well as the tongue and an inability to sit 
still.

In June 1992, the veteran submitted a claim for an increase 
in his 70 percent disability evaluation for his nerves.

A June 1992 Discharge Summary shows the veteran was again 
admitted for alcohol abuse and complex partial seizures.  The 
veteran was seen by a psychiatrist, and placed on 
psychotropic medications.  He was discharged under stable 
conditions.

An August 1992 Discharge Summary shows the veteran was 
admitted for alcohol detoxification.

An October 1992 VA written statement indicates the veteran 
was admitted to the VA medical center in August 1992 and 
discharged in October 1992.  A subsequent October 1992 VA 
Discharge Summary shows the veteran was again admitted for 
alcohol intoxication.  The veteran denied any depression or 
suicide ideations.  A review of his systems was significant 
for schizophrenia and a seizure disorder.

A December 1992 rating decision confirmed and continued the 
veteran's 70 percent disability evaluation.

A December 1992 treatment report shows the veteran was 
admitted with diagnoses of continuous acute alcohol 
dependence, residual schizophrenia, and drug abuse.  The 
veteran had a history of non-compliance with medication and 
was not motivated to quit drinking.  At the time of his 
discharge, the veteran was considered competent but not 
employable.

A March 1993 private hospital report shows the veteran had a 
history of confused, depressed and suicidal behaviors.  There 
were reports of suicide attempts.  The veteran denied 
hallucinations at that time but reported he experienced them 
in the past.  The veteran was diagnosed with schizoaffective 
disorder and alcohol and polysubstance abuse.  His global 
assessment of functioning (GAF) was 45.  In May 1993, upon 
discharge, the veteran had the same diagnoses and GAF score.

In May 1993, the veteran underwent VA examination.  The 
examination report indicates the veteran's medical records 
were not reviewed.  The veteran gave a history of yearly 
hospitalizations beginning in 1982 for psychiatric reasons.  
The veteran also gave a history of alcohol abuse and numerous 
detoxifications.  He stated that he had been sober for four 
months, and was proud of that.  He complained of loneliness 
and boredom.  He disliked that he was not in a relationship 
and believed that everyone laughed at him because they knew 
he was bisexual.  He reported feeling jittery all the time 
and sometimes sad because he had no friends.  Sometimes he 
heard disparaging voices and had trouble sleeping.

Objective examination revealed a marked tremor in the both 
the veteran's arms.  He had pin rolling and evidence of 
buccal lingual movements.  His feet were constantly in 
motion.  The veteran seemed guarded at first but warmed up 
after a while.  He had a long intense stare.  His speech was 
somewhat childlike, a little slurred, and a little loud with 
a normal rate.  The veteran's thought process was 
disorganized at times but he could be goal-directed.  There 
was no flight of ideas.  The veteran described auditory 
hallucinations, but not visual hallucinations.  He denied 
suicidal and homicidal ideations.  He described his mood as 
anxious and depressed at times because he had no friends.  He 
was able to laugh during the interview.  He had sleep 
disturbances.  The veteran was competent to handle money, but 
his insight and judgment were very poor.  The impression was 
schizophrenia, chronic, undifferentiated type, with a blunt 
affect, alcohol abuse, beginning dyskinesia as marked by his 
buccal lingual movements, and akathisia as marked by his 
restlessness during the physical examination.

In July 1993, the RO continued the veteran's 70 percent 
disability evaluation for schizophrenia.  Through his service 
representative, the veteran submitted a notice of 
disagreement in March 1994.

In May 1994, the RO determined the veteran no longer resided 
at his previous address.  After determining his then-current 
address, the RO re-mailed his correspondence.

In June 1994, the veteran submitted his substantive appeal, 
indicating he wanted to appear for a hearing before a Member 
of the Board at his local VA office.

A June 1994 VA Discharge Summary indicates the veteran was 
admitted with diagnoses of alcohol intoxication, alcohol 
dependence, and bipolar disorder.  He was released with 
prescription medications.

In June 1994, the RO continued the veteran's 70 percent 
disability evaluation because it determined that, although he 
was then unemployed, he was not unemployable due to service-
connected disability.

A July 1994 written statement indicates the veteran was 
admitted with a diagnosis of alcohol intoxication.  Further, 
in January 1995, the veteran was admitted with a diagnosis of 
bipolar manic with psychotic features and alcohol abuse.  In 
February 1995, he was admitted with a diagnosis of suicidal 
ideation.  The February 1995 VA Discharge Summary notes that 
the veteran's diagnoses were schizoaffective disorder and 
alcohol abuse.  The veteran complained of frustration, 
depression, suicidal ideations, and auditory hallucinations.

In May 1995, the RO confirmed and continued the veteran's 70 
percent evaluation for a nervous condition.

A November 1995 written report indicates the veteran was 
hospitalized with a diagnosis of bipolar disorder.  The 
discharge summary, dated in December 1995, indicates the 
veteran complained of hearing voices in jail, where he was 
sent for parole violation.  The veteran was initially charged 
for reportedly exposing himself to teenagers while 
intoxicated.  The veteran reported thoughts of suicide while 
in jail.  The impression was bipolar disorder with psychosis 
and alcohol dependence.  Most of the veteran's hospital stay 
was unremarkable.  He exhibited no assaultive or threatening 
behavior.

In a February 1996 rating decision, the RO awarded the 
veteran a temporary 100 percent disability evaluation for the 
time period during November and December 1995 and January 
1996, during which he was hospitalized.  The veteran's 
evaluation returned to 70 percent in February 1996.

In March 1996, the RO attempted to locate the veteran's new 
address after three envelopes were "returned to sender".

An April 1996 VA Discharge Summary indicates the veteran was 
hospitalized for eight days with diagnoses of bipolar 
disorder with psychosis and alcohol dependence.  The veteran 
stated that he was on probation for a sexual offense.  The 
veteran's affect was broad and he laughed inappropriately.  
He denied hallucinations but talked to himself and seemingly 
responded to internal stimuli.  He denied suicidal or 
homicidal thoughts, intents or plans.  His insight and 
judgment were impaired.  The veteran was discharged with 
medications.

In May 1996, the RO informed the veteran that he was 
scheduled for a Travel Board hearing before a Member of the 
Board in June 1996.  The veteran subsequently failed to 
report for this hearing.

In June, August, and October 1996, the RO attempted to 
contact the veteran because it had received information that 
he had been convicted of a crime and imprisoned.  When the RO 
received no response from the veteran, it terminated his 
award in October 1996 due to his unknown whereabouts.

In May 1997, the RO attempted to obtain a correct address for 
the veteran after receiving several letters that were 
returned to sender.

In August 1997, the veteran failed to report for a VA 
examination scheduled for him by the RO.

In October 1997, the RO received written confirmation that 
the address it had for the veteran was wrong, and that he had 
moved and left no forwarding address.  An attempt to send the 
veteran correspondence at a newly discovered address resulted 
in the written communication being returned to the RO in late 
October 1997.

In April 1998, the RO again attempted to locate a current 
address for the veteran.

In May 1998, the Board remanded the veteran's claim for 
further evidentiary development.  It requested that the RO 
obtain any outstanding medical records of the veteran and if 
the veteran could be located, to schedule him for a VA 
psychiatric condition.  If the veteran could not be located, 
the RO should have the veteran's claims file reviewed by a 
psychiatrist.

In June 1998, the RO received correspondence from the veteran 
who sought to re-instate his service-connected benefits since 
he had been released from prison in June 1998.  He included 
his then-current address.

The RO attempted to contact the veteran in December 1998 and 
March 1999 to obtain information regarding the prison where 
he was detained.  It required this information before 
beginning the procedure to process the veteran's claim.  The 
veteran failed to respond to this correspondence.

In November 2001, the RO sent a duty-to-assist letter to the 
veteran's last known address.

In June 2002, per the Board's March 1998 remand, a VA 
examiner evaluated the veteran's claims file since the 
veteran was not located.  The examiner reviewed the veteran's 
multiple prior admissions to psychiatric care facilities and 
numerous detoxification admissions.  The veteran suffered 
from a psychotic disorder and longstanding alcohol dependence 
and abuse.  The veteran's ability to maintain stabilization 
from his psychosis was interfered with by his use of alcohol.  
His last admission had been in 1996, at which time the 
veteran experienced command auditory hallucinations telling 
him to jump in front of a train.  This corresponds to a 100 
percent disability rating for hallucinations, which made the 
veteran a high risk of killing himself.  The veteran was also 
homeless and had a long history of being unable to adapt to 
work settings.  He also had the inability to maintain 
effective relationships, demonstrated most noticeably in the 
absence of communication with siblings.  This was noted to 
correspond to the criteria for a 70 percent disability 
evaluation.

These latter symptoms were chronic for the veteran, while his 
risk of suicide from command hallucinations was not 
persistent, but intermittent.  The physician opined that, due 
to the influence of alcohol and noncompliance with 
medications, the veteran could easily enter the 100 percent 
evaluation level for schizophrenia with the risk of 
hallucinations leading him to dangerous situations.  His last 
diagnosis was schizoaffective disorder, bipolar type.  The 
physician opined that the veteran's GAF score would fluctuate 
from 30 to 50.  The physician noted that the veteran's 
symptoms were unlikely to change, given his dependence on 
alcohol and history of symptoms.

In October 2002, the RO received correspondence from the 
veteran providing them with his temporary address.

In December 2003 and March 2004, the RO determined, through a 
search of the records of the Florida Department of 
Corrections, that the veteran had been released from prison 
in May 2000 and was listed at the same address he had given 
the RO.  The information was current as of February 2001.  
The RO also checked the Nationwide prison match online to 
determine whether the veteran was back in prison, but could 
not find a listing.  It checked online white pages for 
Florida, and found no listing.  The Social Security 
Administration indicated that the veteran was entitled to 
benefits but none had been paid since 1998 because it had 
been unable to locate the veteran.  The veteran's power of 
attorney had no current address for the veteran.  Finally, 
the RO contacted 411 to find a listing for the veteran or his 
sister, with whom he said he stayed through his last contact 
with the RO, and found no listing.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision.  
The Board further finds that the requirements of the VCAA 
have been satisfied in this matter.

In a November 2001 letter, the Board informed the veteran of 
the VCAA and its affect on his claim.  In addition, the 
veteran was advised, by virtue of a detailed December 2003 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim for an 
increased rating for schizoaffective and bipolar disorder.  
We, therefore, believe that appropriate notice has been given 
in this case.  The Board notes, in addition, that a 
substantial body of lay and medical evidence was developed 
with respect to the veteran's claim, and that the SSOC issued 
by the RO clarified what evidence would be required to 
establish an increased rating for schizophrenia and bipolar 
disorder.  The veteran responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the December 2003 SSOC contained 
the new due process and duty-to-assist regulations codified 
at 38 C.F.R. §§ 3.102, 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim for an increased rating has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Increased Rating - Schizoaffective Disorder, Bipolar Type

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2003).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During the pendency of the veteran's appeal, and effective 
from November 7, 1996, the rating criteria for evaluating 
mental disorders found in the Rating Schedule at 38 C.F.R. 
4.130 were amended.  See 61 Fed. Reg. 52,695-702 (1996).  The 
modifications to the Rating Schedule changed the criteria for 
rating mental disorders under Diagnostic Codes (DCs) 9201-
9435 (now codified at 38 C.F.R. § 4.130, DCs 9201-9435).

Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the veteran's claim.  However, the Board 
must apply the old law prior to the effective date of the new 
law.  See Green v. Brown, 10 Vet. App. 111, 116-119 (1997) 
and 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
See also Dudnick v. Brown, 10 Vet. App. 79 (1997) (with 
respect to the amended regulations in question, VA is 
required to apply the amendments to the extent that they are 
more favorable to the claimant than the earlier provisions).

The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the 
amended regulations).  See also 38 U.S.C.A. § 7104(c); 38 
C.F.R. § 14.507 (precedent opinions of VA General Counsel are 
binding on Board).

Prior to November 7, 1996, a psychotic disorder was evaluated 
as 100 percent disabling where the active psychotic 
manifestations were of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  With lesser symptomatology such 
as to produce severe impairment of social and industrial 
adaptability, the disability was rated at 70 percent.  38 
C.F.R. § 4.132, Codes 9201-9210 (effective prior to Nov. 7, 
1996).

Effective November 7, 1996, under the diagnostic criteria of 
38 C.F.R. § 4.130, Diagnostic Code 9204 (2003), schizophrenia 
is rated under the general formula for rating mental 
disorders, the criteria for which are set forth at Diagnostic 
Code 9440 and provide that occupational and social 
impairment, with deficiencies in most areas, such as work, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships necessitates a 70 
percent evaluation.  38 C.F.R. § 4.130, DC 9204.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name as 
warrants a 100 percent evaluation. 38 C.F.R. § 4.130, 
Diagnostic Code 9204.

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  38 C.F.R. § 4.126.

The Global Assessment of Functioning (GAF) scores are 
intended to be the clinician's judgment of the individual's 
overall level of functioning due to psychological factors, 
and are not to consider physical (or environmental) 
limitations.  See American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 44-47 
(4th ed. 1994) (DSM-IV).

Having reviewed the record, the Board finds that the evidence 
of record preponderates against finding that the veteran's 
schizoaffective disorder, bipolar type, warrants a 100 
percent disability rating.

Initially, the Board notes that VA regulations provide that 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the claimant, 
without good cause, fails to report for such examination, and 
the examination was scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit that was previously denied, or a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655.

From March 1996 through March 2004, the RO made repeated 
attempts to locate the veteran, who periodically changed 
addresses or was imprisoned without informing the RO.  In 
August 1997, the RO scheduled the veteran for a VA 
examination, for which he failed to report.  When the veteran 
contacted the RO in June 1998, stating that he sought 
reinstatement of his benefits upon his release from prison, 
the RO attempted to obtain information from the veteran to 
process his claim in December 1998 and March 1999, but the 
veteran failed to respond.

Furthermore, the RO informed the veteran of the VCAA and VA's 
duty to assist in November 2001 and, again, received no 
return correspondence from the veteran.  While the VCAA 
requires that the RO aid the veteran in developing his claim, 
as the Court has held, "[t]he duty to assist in the 
development and adjudication of a claim is not a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he cannot passively wait for 
it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
Given the RO's efforts to date, it would be unreasonable to 
place a burden upon VA to turn up heaven and earth in an 
attempt to secure further response from the claimant.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

In the absence of more helpful procedure, and complying with 
the Board's 1998 remand, the RO arranged for a VA examiner to 
review the veteran's claims file and, to the best of the 
physician's ability, evaluate the veteran as to the 
diagnostic criteria for mental disorders.  While the examiner 
opined that due to the veteran's use of alcohol and 
noncompliance with medications, he could easily qualify for 
the 100 percent evaluation for schizoaffective disorder, this 
examiner had no opportunity to actually examine the veteran 
and observe his behaviors.  In fact, the most recent medical 
evidence contained in the claims file, reviewed by the VA 
physician, is dated in April 1996, more than six years before 
the VA examiner reviewed the veteran's claims file and 
provided an opinion.  Furthermore, since the veteran seeks an 
increased rating, and he failed to make himself available for 
a VA examination, despite repeated attempts by the RO to 
contact him, under 38 C.F.R. § 3.655, the Board must deny his 
claim.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an increased rating for 
the veteran's schizoaffective disorder, bipolar type, the 
benefit-of-the-doubt doctrine is inapplicable, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (old 
and new version; Gilbert, supra.


ORDER

Entitlement to a rating in excess of 70 percent for 
schizoaffective disorder, bipolar type, is denied.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



